Name: Commission Regulation (EEC) No 3751/86 of 9 December 1986 making the importation into certain Member States of certain textile products originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 348/34 Official Journal of the European Communities 10 . 12. 86 i COMMISSION REGULATION (EEC) No 3751/86 of 9 December 1986 making the importation into certain Member States of certain textile products originating in Taiwan subject to quantitative limits tion Committee set up under Article 10 of (EEC) No 1023/70 (2), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/82 of 31 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3587/82 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the establishment of further quantitative limits ; Whereas imports into certain Member States of synthetic filament fabric (category 35), originating in Taiwan, have considerably, exceeded the threshold indicated in that Article ; Whereas it is necessary therefore to establish quantitative limits on imports of products of category 35, originating in Taiwan, from 8 to 31 December 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra HAS ADOPTED THIS REGULATION : Article 1 N The importation into certain Member States of synthetic filament fabric (category 35), originating in Taiwan, shall be subjecto to the quantitative limits indicated in the Annex. Article 2 The provisions of Regulation (EEC) No 3587/82, and in particular those concerning the administration of quanti ­ tative limits, shall apply to the quantitative limits esta ­ blished by this Regulation. Article 3 This Regulation shall enter into force on the day followng its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1986. For the Commission Willy DE CLERCQ Member of the Commission ') OJ No L 374, 31 . 12. 1982, p. 1 . 0 OJ No L 124, 8 . 6. 1970, p. 1 . 10. 12. 86 Official Journal of the European Communities No L 348/35 ANNEX Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 8 to 31 December 1986 35 51.04 A IV 51.04-10, 11 , 13, 15, 17, 18, 21 , 23, 25, 27, 28, 32, 34, 36, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those contain ­ ing. elastomeric yarn Taiwan .D F BNL IRL DK GR ES PT Tonnes 150 40 250 20 5 10 20 1